NO. 07-03-0116-CR
                                     07-03-0117-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                    MAY 14, 2003

                        ______________________________


                       ANNA DARLENE NORTH, APPELLANT

                                             V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 242ND DISTRICT COURT OF SWISHER COUNTY;

          NOS. B 3667-0112, B 3368-0112; HONORABLE ED SELF, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Anna Darlene North filed a Motion to Dismiss Appeal on May 13, 2003,

averring that she no longer wishes to prosecute her appeals. The Motion to Dismiss is

signed by both appellant and her attorney.
       Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeals are hereby dismissed. Tex. R. App. P. 42.2. Having dismissed

the appeals at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                 Phil Johnson
                                                 Chief Justice




Do not publish.




                                             2